Citation Nr: 1102097	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the 
Army Reserves from September 1983 to November 1983, as confirmed 
by her service personnel records (SPRs) obtained in April 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, which 
denied her claim for service connection for a bilateral foot 
disorder. 

This case previously reached the Board in December 2006.  At that 
time, the appellant's claim for service connection claim for a 
bilateral foot disorder was remanded for further development.  
The appellant's claim was returned to the Board in June 2009.  At 
that time, the Board denied the appellant's claim.  The appellant 
subsequently appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2010, the 
Secretary of Veterans Affairs and the appellant, through her 
attorney, filed a Joint Motion for Remand (Joint Motion) to 
vacate the Board's June 2009 decision, and requested a remand to 
the Board for further action.  The Joint Motion was accepted by 
the Court in July 2010, and the appellant's claim was returned to 
the Board for further consideration consistent with the Joint 
Motion.  In April 2010, in order to comply with the provisions of 
the Joint Motion, the Board remanded the appellant's claim for an 
additional VA medical examination to fully address her 
contentions and the evidence of record.  That examination was 
conducted in May 2010, and the claim has been returned to the 
Board for further adjudication.




FINDINGS OF FACT

1.  There is competent evidence the appellant currently 
experiences multiple bilateral foot disorders.

2.  There is no competent or credible evidence that relates any 
of the appellant's current bilateral foot disorders to her 
ACDUTRA service.


CONCLUSION OF LAW

The appellant's bilateral foot disorders were not incurred in or 
aggravated by her ACDUTRA service.  38 U.S.C.A. §§ 101(21), (24), 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of VCAA letters from the 
(agency of original jurisdiction) AOJ to the appellant dated in 
April 2003 and March 2007.  Those letters generally satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary to 
substantiate her service connection claim; (2) informing her 
about the information and evidence that the VA would seek to 
provide; and (3) informing her about the information and evidence 
that she was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2007 and December 2008 letters from the 
AOJ further advised the appellant of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007) (Dingess).  

In a case involving a service connection claim related to ACDUTRA 
or inactive duty for training (INACDUTRA) periods, the AOJ is 
also required to provide VCAA notification relevant to making 
such a claim.  In this case, the appellant is only making a claim 
for service connection related to her single period of ACDUTRA 
from September 1983 to November 1983; however, the notice letters 
sent by the AOJ to the appellant did not inform her of the 
elements necessary for making a claim based on her period of 
ACDUTRA.  Nevertheless, the Board finds any lack of ACDUTRA-
specific notice to the appellant has not caused prejudice to her 
claim.

In this vein, there is clear evidence of actual knowledge of the 
requirements to prove her claim on the part of the appellant.  
Specifically, the appellant has argued in her claim that her 
bilateral foot disorders were incurred during her ACDUTRA period.  
See the appellant's April 2003 claim, as well as her May and 
September 2003, and January 2006 statements.  Her representative 
has also argued that her foot disorders were caused by inadequate 
footwear issued to the appellant during basic training.  See the 
appellant's representative's statement of July 2004 and Informal 
Brief of Appellant in Appealed Case (Brief) of November 2010.  
Furthermore, the appellate record contains three Briefs dated in 
November 2006, February 2009, and November 2010, as well as 
statements by family and acquaintances submitted in October 2003; 
all of which allege that her foot condition was incurred due to 
an injury occurring during her ACDUTRA service.  The in-service 
incurrence of the disability or disorder is the required element 
of an ACDUTRA service connection claim.  As such, any content 
defect is rendered nonprejudicial by the appellant's actual 
knowledge of the requirements for making an ACDUTRA claim.  

Moreover, a reasonable person should have known the requirements 
for an ACDUTRA claim after receiving the September 2008 
supplemental statement of the case (SSOC), which specifically 
provided the appellant with a citation to the pertinent laws and 
regulations governing an ACDUTRA claim.  This document was 
sufficient to make the reasonable person aware of the 
requirements for an ACDUTRA claim.  Therefore, the appellant has 
clearly received all required notice to enable her to participate 
in her claim, such that no error in the content of her VCAA 
notice precludes adjudication of her claim at this time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

With regard to the timing of her VCAA notice, the Board sees that 
the AOJ did not provide the appellant with all required VCAA 
notice prior to the July 2003 adverse determination on appeal.  
But in Pelegrini II, the Court clarified that in these situations 
the VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never made.  
Rather, the VA need only ensure the appellant receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of her claim, such that she is still provided 
proper due process.  Id. at 120.  In other words, she must be 
given an opportunity to participate effectively in the processing 
of her claims.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the statement of the case (SOC) or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The AOJ provided additional Dingess-compliant VCAA notice in 
March 2007 and December 2008, after her initial July 2003 rating 
decision.  Here, the VA cured the timing notice after sending 
additional VCAA notice letters by readjudicating the case by way 
of the final September 2010 SSOC, after Dingess-compliant notice 
had been provided, and after VA was assured that the appellant 
was well aware of the requirements of proving her claim.  
Therefore, since the VA cured the timing error and because the 
appellant did not challenge the sufficiency of her notice, the 
Board finds that the VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified by 
the latter readjudication.  In addition, the appellant has never 
alleged how any error in the timing or content of her notice has 
prevented her from meaningfully participating in the adjudication 
of her claim.  As such, the appellant has not established 
prejudicial error in the timing, or in any other element, of her 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

In addition to notification, the VA is required to assist the 
appellant in finding evidence to support her claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), SPRs, private treatment records, and two VA medical 
examinations regarding any connection between the appellant's 
bilateral foot disorders and her military service (the adequacy 
of the examinations provided will be addressed below).  The 
appellant has submitted personal statements, lay statements by 
family and friends, and private medical evidence.  

Additionally, the appellant indicated relevant private medical 
records were held by the Arkansas Foot Clinic.  See the 
appellant's statement of May 2003 and notice of disagreement 
(NOD).  The AOJ requested the records identified by the appellant 
from the Arkansas Foot Clinic.  However, the AOJ received a 
negative reply from the Arkansas Foot Clinic in May and December 
2003.  The appellant has also indicated that these records are 
not available.  See the appellant's May 2003 and December 2003 
statements.  With this response, the Board is satisfied that the 
AOJ has made reasonable efforts to obtain these private medical 
records.  See 38 C.F.R. § 3.159(c)(1).  Therefore, the Board 
concludes that the duty to assist the appellant in gathering 
information to advance her claim has been met.

Compliance with Prior Board Remands and the Joint Motion

The Board is also satisfied as to substantial compliance with its 
December 2006 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The remand directed the AOJ to provide Dingess 
notice, which was provided in the March 2007 VCAA notice letter.  
The AOJ was also directed to obtain complete service records 
regarding the appellant.  These were obtained and attached to the 
appellant's case file in April 2007.  

Third, as directed, the AOJ provided a VA podiatric examination 
to the appellant in August 2007.  At that time, the examiner 
could not find edema and was unable to relate any current foot 
condition to the appellant's military service.  In particular, 
the examiner could not "explain [the appellant's] inability to 
stand [for] over four hours or her foot swelling from the 
[examination]."  As such, the Joint Motion noted the failure to 
address the appellant's ACDUTRA condition which related to her 
foot surgery, and also did not explain the inability to explain 
the appellant's edema and foot pain.  

The Board further notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).
The Court also recently indicated that an examiner's statement 
that the etiology of her symptoms and diagnoses is unknown is 
inadequate to address the appellant's contentions without further 
explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. 
App. 382, 391 (2010) (holding that when an examiner provides a 
statement that etiology cannot be determined, the examiner should 
clearly identify what cannot be determined, i.e., whether or not 
the answer cannot be determined from current medical knowledge, 
or if the actual answer cannot be selected from multiple 
potential causes).  As such, the Board remanded the appellant's 
claim in April 2010 to provide a full review of these issues 
raised by the Joint Motion and relevant new caselaw.

The AOJ provided the appellant with a second VA podiatric 
examination in May 2010.  At that time, the examiner addressed 
the appellant's post-ACDUTRA surgery, which was identified as 
post-operative bilateral fifth toe hammertoes causing residual 
corns.  The examiner found that this was due to hammertoe 
surgery, and fully addressed the relationship of this to her 
ACDUTRA service as well as to her specifically alleged injuries 
due to provision of poorly fitting foot gear during her ACDUTRA 
service.  The examiner also indicated that there was again no 
evidence of edema.  However, the examiner conceded the 
appellant's complaints of such problems but found that, with no 
evidence of trauma, there was nothing to cause her reported edema 
with associated balance and equilibrium problems.  Without some 
evidence of a cause localized to her feet or to a foot injury, 
the examiner concluded that this must come from a separate 
disorder, unconnected to her feet, and also specifically noted 
that poorly fitting footwear would not cause a subsequent 20-year 
edema disorder.  

The appellant's representative has argued in the November 2010 
Brief that the May 2010 VA medical examination was inadequate.  
The Board acknowledges that the examiner did not also attempt to 
provide an etiology and history of the edema disorder which was 
found to be unrelated to her feet or in-service footwear, nor has 
the examiner explicitly addressed the September 1983 treatment 
for ankle pain and edema.  As such, the Court recently clarified 
that only substantial compliance, and not strict compliance, with 
the terms of an opinion request are required.  See D'Aries v. 
Peake, 22 Vet. App. 97 (2008); See also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination more 
than substantially complied with the Board's remand order).  As 
such, there is no requirement, nor would it be reasonable to 
require, that a VA medical examination address all possible 
hypothetical disorders affecting a claimant.  

Further, as this is a claim related to ACDUTRA service, the 
appellant must show that she has an injury or disease which was 
incurred during her service.  The only injury, or incurring 
event, alleged by the appellant or evident in the record has been 
her belief that her post-service bilateral foot disorders are due 
to wearing ill-fitting shoes or boots and began during her 
service.  The evidence shows that she has consistently complained 
of edema, and has also provided some evidence of a history 
related to her corns as post-operative residuals of fifth toe 
hammertoes.  There is no current competent diagnosis of a 
disorder related to the appellant's edema; even so, the examiner 
indicated that any such disorder must be due to a problem 
unrelated to any foot disorder.  Therefore, the Board finds that 
in the present case, there was substantial compliance with the 
Board's December 2006 and April 2010 remands and the January 2010 
Joint Motion.  As such, the May 2010 examiner has thoroughly 
addressed the appellant's contentions, the relevant history, and 
the issues raised by the record, such that an adequate 
examination is of record and further remand is unnecessary. 

Finally, after the December 2006 and April 2010 Board remands, 
the AOJ readjudicated the appellant's claim through an SSOC in 
September 2008 and in September 2010, respectively.  Thus, the 
Board's remand directives have been fully met.

Governing Laws for Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a).  To show a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease, 
and sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty.  ACDUTRA is, generally, full-
time duty in the Armed Forces performed by reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service 
includes any period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 
C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  Active service also includes a period of inactive 
duty training during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  38 U.S.C.A. § 101(24).  Service 
connection for a person on inactive duty for training is 
permitted only for injuries, not diseases, incurred or aggravated 
in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).  The VA General Counsel has held that it was the 
intention of Congress when it defined active service in 38 
U.S.C.A. § 101(24) to exclude inactive duty training during which 
a member was disabled or died due to non-traumatic incurrence or 
aggravation of a disease process.  VAOPGCPREC 86-90.  The Court 
has also held that VA service connection compensation 
presumptions do not apply to ACDUTRA or INACDUTRA service. 
Biggins, 1 Vet. App. at 477-78.

Service connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) the in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service - the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. at 
497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the appellant's disability and an 
in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 
(footnote omitted).  For example, a layperson would be competent 
to identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Analysis - Service Connection for a Bilateral Foot Condition

The appellant has alleged that she currently experiences a 
bilateral foot disorder due to her military service.  See the 
appellant's April 2003 claim.  Specifically, she has argued that 
she was treated for foot-swelling and pain several times, and 
that shortly after her service in 1983 and 1984 she had surgery 
to remove a bone from her "baby toes."  See the appellant's May 
2003 statement; see also the appellant's Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (consent forms) dated in April, May, and September 2003.  
She has provided lay statements from family and acquaintances in 
October 2003 indicating a relevant history of painful corns and 
she has argued that these show continuity of symptomatology from 
service.  See the appellant's January 2006 statement.  The 
appellant's representative has also argued on her behalf that her 
subsequent foot disorders are due to improper footwear during her 
ACDUTRA period.  See the appellant's representative's statement 
of July 2004 and the Brief dated in November 2010.

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
appellant currently has the claimed disability.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  However, this claim is 
somewhat complicated by the fact that the appellant has never 
explicitly restricted her claim to a particular foot disorder, 
merely claiming a bilateral foot disorder related to her period 
of ACDUTRA.  See the appellant's April 2003 claim.  The appellant 
was diagnosed with "painful corns" in March 1994 and bilateral 
heel spurs and plantar fasciitis in April 2003, by M. Cohen, 
D.P.M.  The appellant's diagnosis of corns was clarified by the 
May 2010 VA podiatric examiner as a residual of post-operative 
fifth toe hammertoes, which caused painful corns.  Both doctors 
noted a prior surgery.  Given this evidence, the appellant has 
shown that she currently experiences bilateral corns caused by 
the post-surgical residuals of bilateral hammertoes, and heel 
spurs.  

The appellant has also stated that she experiences symptoms of 
edema.  See the appellant's May 2003 consent form.  There is 
evidence of treatment for edema of the ankles in September 1983 
during her ACDUTRA service.  She also complained of edema at the 
time of her August 2007 and May 2010 VA podiatric examinations.  
Insofar as the appellant has also raised the issue of bilateral 
edema of the feet, edema itself is not a disorder, but an 
indication of swelling due to fluid buildup in the tissues.  See 
Dorland's Illustrated Medical Dictionary 600 (31st ed. 2007).  As 
such, it is a symptom, but not a disorder in itself.  In this 
case, there is no current diagnosis or treatment for such a 
disorder, nor has any competent medical examiner indicated an 
underlying condition which causes the appellant to experience 
symptoms of edema.  38 C.F.R. § 3.159(a)(1).  The private 
treatment records obtained from Dr. Cohen at the appellant's 
behest, which she purported would show such treatment in her May 
2003 consent form, do not provide evidence of a diagnosis or 
treatment for any edema related disorder.  In fact, at the time 
of her August 2007 and May 2010 VA podiatric examinations, the VA 
examiner was unable to find evidence of edema.  At the time of 
the May 2010 VA podiatric examination, the examiner concluded 
that, if conceding the appellant's competence and credibility to 
provide evidence of such symptoms, any such disorder must "come 
from above the feet and from another source."  As such, the 
Board concludes that there is no evidence of an edema-related 
foot disorder which may be connected to the appellant's ACDUTRA 
service.

Furthermore, the August 2007 VA podiatric examination indicated 
the possibility of "tenderness from... age-related 
osteoarthritis," indicating "a little DJD changes."  Medical 
opinions which are speculative, general, or inconclusive in 
nature cannot support a claim for service connection.  See Bloom 
v. West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty); 
Bostain v. West, 11 Vet. App. 124 (1998) (a private physician's 
opinion that an appellant's preexisting service-related condition 
"may have" contributed to his ultimate demise was too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim); see also Obert v. 
Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in 
terms of "may be related to service" necessarily implies "may 
or may not," and therefore is too speculative to establish a 
plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a 
medical professional's use of equivocal language such as "may or 
may not be related to service" was too speculative to constitute 
a definitive opinion on issue of causation).  As such, one 
equivocal diagnosis of some indication of degenerative joint 
disease is not sufficient to show that the appellant currently 
experiences this condition to allow for service connection.  

Finally, there is no competent or credible evidence to show that 
the appellant's symptoms of bone spurs or plantar fasciitis began 
during her service, nor has any evidence been presented to show a 
connection between the two.  These were first diagnosed by Dr. 
Cohen in April 2003.  Neither the appellant nor the record show 
no evidence of any connection between these disorders and her 
ACDUTRA service, and as such they will not be addressed further.

Consequently, the determinative issue is whether the appellant's 
competently diagnosed corns as a residual of bilateral post-
operative fifth toe hammertoes are attributable to her military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  It is in 
this critical respect the appellant's claim fails.

The appellant's STRs indicate that she was diagnosed and treated 
for bilateral ankle pain with grade I swelling, and mild edema of 
both feet in September 1983.  She was diagnosed with a stress 
fracture and prescribed treatment of 3 to 5 days of "asa prn" 
(aspirin as occasion requires) and an "ace wrap."  This 
treatment record does not show any treatment for bilateral 
hammertoes, nor is there any other evidence of related painful 
corns.  The appellant's STRs were generated with a view towards 
ascertaining her then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
reported history).  In this case, there are no other records of 
any type to show treatment for a diagnosis of bilateral 
hammertoes or related corns.  There is also no evidence presented 
that the appellant has the requisite training or experience 
necessary to render her competent to make a determination that 
the in-service diagnosis was incorrect, nor has she presented 
competent evidence to that effect.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(1).  In fact, the appellant has never 
alleged a history of painful corns beginning in service.  As 
such, the Board must conclude that the evidence does not show a 
competent diagnosis of bilateral fifth toe hammertoes as a 
chronic disorder during her ACDUTRA service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.

However, the appellant has argued that her foot disability 
initially began in August 1983.  See the appellant's April 2003 
claim.  The appellant has also submitted statements from her 
mother, her daughter, and two acquaintances, W.W., and M.A., all 
dated in October 2003.  The statements from W.W., and M.A., 
indicate that the appellant injured her feet during her training 
requiring surgery.  No basis is given for these statements, such 
as the underlying conditions or symptoms evidenced by the 
appellant.  The appellant's daughter provided a statement 
indicating that the appellant had suffered from foot pain over 
the years, including being unable to stand due for prolonged 
periods due to painful corns, although again this statement does 
not indicate a timeline or relationship between the appellant's 
corns and her service.  Finally, the appellant's mother also 
submitted a statement indicating that, when the appellant 
returned from service "she began to have problems with her 
feet."  The appellant's mother indicated that shortly after that 
the appellant had surgery to remove the "the bones removed from 
[her] baby toes."  The appellant has indicated that these 
statements were submitted to show continuity of symptomatology of 
her disability from service.  See the appellant's January 2008 
statement.  Finally, at the time of her August 2007 VA podiatric 
examination, she indicated that during her service is when "all 
of her pain and problems began."

In providing these statements of a general history of foot 
problems and related treatment, the appellant has not attempted 
to provide a detailed chronology of her symptoms such that the 
Board would be able to differentiate when her disparately 
diagnosed disorders began.  Further, none of the statements 
explicitly provides evidence of continuity of symptomatology of a 
disorder from service, in that no particular symptom is alleged 
as showing continuous symptoms from her ACDUTRA period to the 
present.  The duty to assist is not a one-way street; a claimant 
cannot remain passive when she has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist 
the appellant, not a duty to prove her claim while the appellant 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, in granting the appellant the benefit of the 
doubt to the appellant, the Board will presume coherence in the 
disparate statements provided, and in effect, conclude that the 
appellant and her family's statements as an allegation that the 
appellant corns date from her active service, as a symptom of 
bilateral fifth toe hammertoes, which led to corrective surgery 
shortly after service, and that the appellant has alleged 
continuous symptoms of this disorder from her military service to 
the present.

In such an instance, the appellant's credibility affects the 
weight to be given to her testimony, and it is the Board's 
responsibility to determine the appropriate weight.  Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of 
evidence, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the credibility of such evidence is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may also affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds that the appellant's statements regarding the 
history of her corns as related to her post-operative hammer toes 
are not credible for several reasons.  First, as noted above, the 
appellant has not attempted to provide any clear statement as to 
the actual symptoms which been continuous, which indicates that 
either her memory of these events is not clear or she is 
unwilling to differentiate the various symptoms associated with 
her feet.  This directly reduces the credibility of her history.  
Second, the appellant's chronology has been particularly fluid.  
The appellant has argued that her foot disability initially began 
in August 1983.  See the appellant's April 2003 claim.  However, 
her SPRs show orders to report to training September 1, 1983.  In 
other words, she initially argued that her foot disorders began 
prior to actually reporting for ACDTURA.  

The appellant has also been remarkably imprecise in regards to 
the dates and times of her treatment.  She indicated that in 1983 
or 1984 she received surgical treatment at the Arkansas Foot 
Clinic or at the Little Rock Foot Clinic to remove a bone from 
her toes.  See the appellant's consent forms dated in April, May, 
and September 2003.  Finally, she also indicated that several 
years later around 1989 or 1990, Dr. Cohen began treatment for 
her corns, swelling, and heel spurs which have continued to the 
present.  Id.  However, the records from Dr. Cohen show that her 
"initial examination" was provided by him in March 1994, four 
years after her alleged treatment.  See also the July 2003 
private treatment record from Dr. Cohen.  All this shows that the 
appellant is either unwilling or unable to remember the dates of 
her various foot problems, which reduces the credibility of her 
statements in this regard.  

She has also indicated that she received surgical treatment 
shortly after service, and then began receiving medical treatment 
again in 1990 (about seven years later).  This does not match the 
character of the appellant evident in the record, as she has been 
a zealous advocate in her claim, and has repeatedly sought 
treatment for her corns as the postoperative residual of her 
bilateral hammertoes.  The appellant has not provided any 
explanation for why, if she was experiencing serious symptoms as 
alleged by her and her acquaintances, she did not seek any 
treatment for seven years after her hammertoe surgery.  In 
finding that this evidence reduces the appellant's credibility, 
the Board notes that it cannot determine that lay evidence lacks 
credibility solely because it is unaccompanied by contemporaneous 
medical evidence, but the Board may consider a lack of 
contemporaneous medical evidence as one factor in determining the 
credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In 
this case, the Board is considering not the lack of treatment 
records (particularly in terms of conceding that the appellant 
had the surgery alleged shortly after her service), but instead 
it is the lack of any treatment alleged by the appellant during 
this prolonged period after her surgery that is germane to the 
appellant's credibility.  

To summarize the lay evidence of a continuity of symptomatology 
from service, the fact that the appellant's statements have been 
imprecise and have been directly contradicted by certain 
contemporaneous medical records, as well as the appellant's and 
her family and acquaintances ambiguous statements of general 
history without describing the relevant symptoms or when they 
began, as well as the self-interest in reporting generally that 
all of this began in service, that leads the Board to conclude 
that the lay statements provided do not show a credible history 
of continuity of symptomatology from the appellant's ACDUTRA 
service, when the medical evidence shows a clear history of 
separate problems.  As such, there is no competent or credible 
evidence of a chronic hammertoe disorder during service or any 
continuity of symptomatology of such a disorder (such as residual 
corns and associated pain) after the appellant's military 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Without evidence of a chronic disease in service or a history of 
continuity of symptomatology dating from service, there must be 
some competent evidence of a connection between the appellant's 
ACDUTRA service and her currently diagnosed disorder, as 
identified as corns, status post-operative bilateral fifth toe 
hammertoes.  See Shedden, 381 F.3d at 1167.  The Board emphasizes 
that although the appellant and her family are competent to 
report any symptoms as to her bilateral foot disorders, she and 
her family are not competent to render an opinion as to the 
medical etiology of her currently diagnosed corns status post-
operative fifth hammertoe without evidence of medical training or 
knowledge.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d 
at 1377.  The Board emphasizes that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr, 21 Vet. App. at 308.  As such, 
neither the appellant nor her acquaintances and family have 
presented competent evidence of such a connection.  As such, 
there is no competent evidence indicating a direct link of any 
kind between the appellant's service, or in particular to any 
footwear, and her current corns as the post-operative residuals 
of bilateral fifth toe hammertoes.  See Shedden, at 1167.  In 
fact, the medical evidence indicates that the appellant's 
condition and her service are not related.  

The private treatment records provided by Dr. Cohen show a 
history of treatment for corns beginning in March 1994, with a 
prior history of surgery.  None of these records indicates any 
link to the appellant's service.  In fact, these treatment notes 
indicate that the appellant received two treatments, which 
occurred in March 1994 and April 1995, wherein Dr Cohen made no 
statement with regards to etiology.  Then, in December 1996, 
February 1997, March 1997, and April 2003, Dr. Cohen indicated 
that her conditions, being treated at that time, were 
"exacerbated by wearing poorly designed or fitted shoes."  In 
other words, Dr. Cohen's notes indicate that the appellant's 
corns were related to her footwear at that time.  

Finally, two VA podiatric examinations have been provided to the 
appellant to fully review her claim.  The August 2007 VA 
podiatric examiner stated that "[t]here was nothing that 190 
days of military service or boots could have done to cause the 
[appellant's] hammertoe."  The VA examiner further stated "I 
see no connection between her subjective complaints and her... 
military service."  In May 2010, the VA podiatric examiner 
elaborated on the August 2007 findings, recording that 
"[r]egarding the fifth hammertoes, in looking at her general 
structure... [the appellant] had fifth toes that were slightly 
contracted and had developed corns.  Histologically, it takes 
well over a year for a corn to fully form."  Even considering 
that the appellant were provided "ill-fitting" footwear during 
the ACDUTRA period, "there is nothing that a shoe or boot could 
do in 3 months to deform a fifth toe that would result in a long-
term chronic skin problem that would cause a corn."  This review 
of the appellant's claims is provided by a podiatrist, a 
specialist in this type of disorder, who is fully competent to 
provide the conclusions reached.  Furthermore, the VA podiatric 
examination has specifically addressed the appellant's 
contentions that her foot disorder is caused by her ACDUTRA 
training, and the footwear provided at that time, finding no 
relationship based on histology, i.e. the study of tissues.  See 
Dorland's Illustrated Medical Dictionary 875.  Given this 
competent evidence against a connection between the appellant's 
service and her current complaints, the Board cannot find that 
there is a link between the appellant's bilateral corns, as a 
residual of post-operative fifth metatarsal hammertoes and her 
military service. 

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the appellant, 
the Board finds that the preponderance of the evidence is against 
service connection for a bilateral foot disorder, with no 
reasonable doubt to resolve in the appellant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


